        Case 2:20-cv-00316-JTM Document 20 Filed 03/01/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

 JAMES JERROD SPIKES, JR.                                    CIVIL ACTION
 VERSUS                                                      NO. 20-316
 HEATH MARTIN, WARDEN                                        SECTION: AH”

                                   ORDER

      The Court, having considered the petition, the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge, and

the objections thereto, hereby approves the Report and Recommendation of the

United States Magistrate Judge (R. Doc. 18) and adopts it as its opinion in this

matter. Accordingly,

      IT IS ORDERED that the petition of James Jerrod Spikes, Jr. for

issuance of a writ of habeas corpus under 28 U.S.C. ' 2254, is hereby

DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 1st day of March, 2021.



                                    ______________________________________
                                           JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE
